Citation Nr: 0947716	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
August 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Oakland, California.

This case was remanded by the Board in December 2008 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Service treatment records do not contain any complaints, 
findings, or diagnoses of hepatitis C or any symptoms 
reasonably attributable thereto, nor are any risk factors 
identified.

2.  Hepatitis C was not diagnosed until July 2000, many years 
after service.

3.  Hepatitis C is not related to active service, including 
any claimed in-service risk factor.


CONCLUSION OF LAW

Residuals of hepatitis C were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Major risk factors for the hepatitis C virus include receipt 
of blood or blood products before 1992; intravenous drug use; 
occupational exposure to contaminated blood or fluids via 
employment in patient care or clinical laboratory work; high 
risk sexual practices; intranasal cocaine; hemodialysis; 
organ transplants; and body piercing or tattooing.  Veterans 
Benefits Administration (VBA) All Station Letter 98-110 
"Infectious Hepatitis" (Nov. 30, 1998).  
	
The Veteran maintains that he incurred hepatitis C in 
service.  Specifically, he alleges that he was exposed to the 
virus during his service in the Navy, most likely through 
being exposed to other soldiers' blood, getting a tattoo 
during his last week of duty, and engaging in intercourse 
with prostitutes in Japan, China, and the Philippines.  
Turning first to consideration of his in-service exposure, 
the Board will address each contention in turn.  

	With regard to the Veteran's contention that he was exposed 
to the contaminated blood of other soldiers in service, in 
July 2002 statement, he explained that he worked with metal 
wires and often had cuts and lacerations from the handling of 
wires.  In February 2005, he further explained that he and 
other soldiers would continue to work after they cut 
themselves on frayed wires and that, often, blood would be 
left on the wires.  
	
	However, the evidence fails to show evidence of in-service 
exposure to contaminated blood of other soldiers.  In fact, 
although the military specialty occupation (MOS) was listed 
as a boatswain on his Form DD-214, service treatment records 
are absent for any such treatment for or complaints of hand 
lacerations.  While he repeatedly explained that, due the 
pride he took in his work, he did not report to sick call for 
injuries such as these, his service treatment records reflect 
that he sought treatment for a number of other minor 
abrasions and contusions (such as for a bruised left thumb in 
May 1962, for lethargy and boredom with his work routine in 
January 1964, for a swollen right hand when it was caught in 
a door in October 1964, and for laceration to the front 
portion of his forehead in February 1965).  
	
	Given an overall review of the Veteran's service treatment 
records, which are absent for complaints of or treatment for 
hand lacerations, despite the fact that he sought treatment 
for a myriad of other non-major medical problems, this weighs 
against a finding of in-service blood contamination as a 
result of numerous hand lacerations from spliced and frayed 
wire.  Moreover, his July 1965 service separation examination 
revealed "normal" findings pertaining to the upper 
extremities and the skin, with no identifying scars.  
	
	Next, with regard to the Veteran's contention that he 
incurred hepatitis C as a result of getting a tattoo his last 
week of duty, he explained that he obtained a tattoo on his 
upper left arm in California depicting the years of his 
service, from 1961 to 1965.  However, service treatment 
records and post-service medical records do not indicate the 
presence of a tattoo.  Importantly, his July 1965 service 
separation examination revealed no identifying tattoos, and, 
according to a September 1999 Department of Corrections (DOC) 
examination, the examiner did not identify any tattoos or 
skin marks on the arm.  The only abnormality noted pertained 
to the Veteran's right cheek, which was incurred in 1994.  
	
	The Board has also considered the Veteran's statements that 
he engaged in unprotected intercourse with prostitutes in 
service and acknowledges the service treatment records 
indicating that that he sought treatment for urethritis in 
September 1962 and December 1962 after sexual contacts in 
Japan.  
	
	Even accepting his assertions, in a later July 2003 VA 
treatment report, he denied a history of multiple sex 
partners or a history of sexually transmitted diseases.  
Instead, he reported risk factors of tattoos or repeated body 
piercing, alcohol use of more than four beers or three shots 
per day, a blood transfusion before 1992, blood exposure, and 
snorting cocaine or other drugs.  This is in contradiction to 
his statements made in connection with the claim.  
	
	In this case, service treatment records reflect no complaints 
of, treatment for, or a diagnosis related to hepatitis C or 
reasonably attributed thereto.  However, the Board recognizes 
that that hepatitis C was not recognized prior to the late 
1980s and that the absence of in-service manifestations is 
not dispositive of the issue.  Therefore, the Board will 
review the record for major risk factors and determine 
whether his current diagnosis of hepatitis C may be otherwise 
related to service.
	
	On this point, the Board places significant probative value 
on an October 2004 VA opinion provided to specifically to 
address the issue on appeal.  After a review of the Veteran's 
claims file and pertinent medical history, the examiner 
opined that, without further information establishing that 
his military-related tattoo was received in service, it was 
"less likely than not" that the Veteran's hepatitis C was 
related to service.  
	
	The examiner reflected that the Veteran's service treatment 
records and day-to-day activities were not reflective of hand 
lacerations likely to have resulted in blood interchange with 
other soldiers; that there were there was no verification 
from his discharge physical that he did have a tattoo while 
in the Navy or that he currently had such a tattoo; and that, 
even though the record was positive for sexual activity 
during service, "hepatitis C is not epidemiologically 
associated with sexual exposure to any high degree, unlike 
hepatitis B, which is known to be sexually transmitted."  A 
reasonable reading of the opinion is that hepatitis C was not 
medically attributed to minor hand lacerations or to sexual 
activity alone.
	
	The Board acknowledges that the VA examiner indicated that, 
if it were confirmed that the Veteran had a military-related 
tattoo, it would be "at least as likely as not that his 
hepatitis C was related to the tattoo."  However, the 
evidence does not show that the Veteran has a tattoo.  
	
	Significantly, at the time of his separation examination, 
less than one month prior to discharge, no identifying 
tattoos were found.  This alone is not dispositive because he 
indicated that he obtained the tattoo during his last week of 
service; therefore, the timing of the separation physical may 
not have reflected the presence of a tattoo.  
	
	More persuasive is the absence of a tattoo at the time of the 
VA examination.  Moreover, the absence of a tattoo is 
consistent with a September 1999 Department of Corrections 
examination, which was silent as to the presence of any left 
arm tattoo.  Only an abnormality of the right cheek was 
noted.  Therefore, the medical evidence does not reflect the 
presence of a tattoo.
	
	The Board has considered the Veteran's statements asserting a 
nexus between his three claimed in-service risk factors and 
current diagnosis of hepatitis C.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
In this case, the Veteran is competent to report symptoms and 
his engagement in hepatitis risk factors because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that, in service, he was exposed to other soldiers' blood, 
received a tattoo, and engaged in intercourse with 
prostitutes.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  
	
	In this case, the Board finds that the evidence does not 
attribute the Veteran's hepatitis C to active duty, despite 
his contentions to the contrary.  In essence, he has offered 
only his own unsubstantiated opinion of the possibility of a 
medical connection.  Although he asserts that he was exposed 
to the hepatitis C virus during his active duty service, his 
assertions are not probative because he is not shown to have 
the training, expertise, or experience to provide the 
etiology of this disorder.  
	
	While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hepatitis C is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Thus, his statements alleging that his current 
disability stemmed from service are without probative value.  
Here, the Board attaches greater probative weight to the 
clinical findings, which indicated no causal connection, than 
to his statements.  See Cartright, 2 Vet. App. at 25.  
	
	The Board has weighed the Veteran's statements as to the in-
service risk factors but finds his current recollections and 
statements made in connection with a claim for benefits to 
lack significant probative value.  See Pond v. West, 12 Vet. 
App. 341 (1999) (although Board must take into consideration 
the veteran's statements, it may consider whether self-
interest may be a factor in making such statements).  
Therefore, the presence of in-service major risk factors for 
hepatitis C has not been established, either through the 
competent evidence or through his statements.
	
In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for residuals of hepatitis C, and there is 
no doubt to be otherwise resolved.  As such, the appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA service treatment records, 
service personnel records, and relevant medical records from 
the Department of Corrections.  Further, the Veteran 
submitted statements on his behalf, and a specific VA medical 
opinion pertinent to the issue on appeal was obtained in 
October 2004.  

	The Board further finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, which included service treatment records and DOC 
medical treatment records.  Additionally, there is no 
indication that the VA examiner was not fully aware of the 
Veteran's past medical history or that he misstated any 
relevant fact.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

Additionally, pursuant to the December 2008 Board remand, he 
was provided with an opportunity to set forth his contentions 
during a Travel Board hearing that was scheduled for October 
2009 before a member of the Board.  According to the August 
2009 notice letter, if he was unable to attend, he was to 
notify VA, in writing, prior to the date of the hearing.  

However, even though the Board acknowledges it appears that 
Veteran is presently incarcerated, he did not report for the 
scheduled hearing or otherwise notify VA of his inability to 
attend or to request the hearing be rescheduled.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for residuals of hepatitis C is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


